Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae.
5.	Regarding Claims 1-2 and 11-13, Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0123] of English Translation) an alkali-soluble polyimide, therein phenylmaleimide or tert-butylmaleimide also known as Compound (A), Compound (B), or Compound (C). Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0123] of English Translation) an unsaturated bond-containing compound, therein polymerizable unsaturated compound. Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0123] of English Translation) a thermally crosslinkable compound, therein random copolymer (E). Chae teaches 1 is an alkoxy group having a carbon number having a carbon number of 2 and wherein one of the hydrogen atoms in the alkoxy group is substituted with a hydroxy group; a is 1; b is 0; R3 is a monovalent hydrocarbon group having a carbon number of 1; A represents CO; and R15 represents an alkyl group having a carbon number of 1. Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0123] of English Translation) a photopolymerization initiator having a structure represented by general formula (1-1) of the instant application, therein Chemical Formula 2a, wherein R1 is an alkoxy group having a carbon number having a carbon number of 2 and wherein one of the hydrogen atoms in the alkoxy group is substituted with a hydroxy group; a is 1; b is 0; R3 is a monovalent hydrocarbon group having a carbon number of 1; and R15 represents an alkyl group having a carbon number of 1. Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0125] of English Translation) a photosensitive resin composition film, therein a hardened film, comprising the photosensitive resin composition. Chae teaches (Examples 1-8, Table 1, Paragraphs [0097-0125] of English Translation) an insulating film comprising a cured product of the photosensitive resin composition. Chae teaches (Paragraph [0090] of English Translation) an electronic component comprising the insulating film.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
7.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae.
9.	Regarding Claim 4, Chae teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Furthermore, Chae teaches (Table 2, Embodiments 1-8, Paragraphs [0128-0131] of English Translation) high transmittance at 400 nm, therein between 92.1% to 92.7%, and low levels of discoloring after irradiating at 400 nm, between 0.01 and 0.03. Chae however fails to specifically disclose when an absorbance before exposure at a wavelength of 405 nm is determined to be Abs(0) and an absorbance after exposure at a wavelength of 405 nm is determined to be Abs(1), the photosensitive resin composition satisfies Abs(1)/Abs(0)<1.25.
10.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to teach an absorbance before exposure at a wavelength of 405 nm is determined to be Abs(0) and an absorbance after exposure at a wavelength of 405 nm is determined to be Abs(1), the photosensitive resin composition satisfies Abs(1)/Abs(0)<1.25. The photosensitive resin composition as taught by Chae has high transmittance and little discoloring after irradiation, as recognized by Chae.

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Matsumura (Japanese Patent Publication No. 2010-024296 A), hereinafter Matsumura.
12.	Regarding Claim 3, Chae teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Takano however fails to specifically disclose the photopolymerization initiator having a structure represented by general formula (1-2) of the instant application.
13.	Matsumura teaches (Paragraph [0199]) the photopolymerization initiator having a structure represented by general formula (1-2) of the instant application, therein specific polymerization initiator 1-1 represents a monovalent hydrocarbon group having a carbon number of 6, therein a phenyl group; a represents an integer of 1; b represents an integer of 0; R3 represents an alkyl group having a carbon number of 7; and R15 represents an alkyl group having a carbon number of 1. Matsumura teaches (Paragraph [0022]) the photopolymerization initiator, therein including specific polymerization initiator (6), has high triplet excitation energy and efficient triplet energy transfer.
14.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Matsumura to comprise the photopolymerization initiator having a structure represented by general formula (1-2) of the instant application. Doing so would result in the photopolymerization initiator having high triplet excitation energy and efficient triplet energy transfer, as recognized by Matsumura.

15.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Taniguchi et al. (United States Patent Publication No. US-2008/0108723 A1), hereinafter Taniguchi.
16.	Regarding Claim 5, Chae teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae however fails to specifically disclose the alkali-soluble polyimide has at least one of a carboxy group, a phenolic hydroxy group, a sulfonic acid group, and a thiol group at an end of a main chain.
17.	Taniguchi teaches (Abstract) wherein the alkali-soluble polyimide having at least one of a carboxy group, a phenolic hydroxy group, a sulfonic acid group, and a thiol group at an end, therein a terminal, of a main chain. Taniguchi teaches (Paragraph [0009-0011]) the alkali-soluble polyimide having at least one of a carboxy group, a phenolic hydroxy group, a sulfonic acid group, and a thiol group at an end, therein a terminal, has enhanced solubility.


19.	Regarding Claim 10, Chae teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae however fails to specifically disclose an imidation ratio of the alkali-soluble polyimide is 70% or more.
20.	Taniguchi teaches (Examples 1-13, Tables 2 and 5, Paragraphs [0114-0132]) an imidation ratio of the alkali-soluble polyimide is 100%. Taniguchi teaches (Paragraph [0009]) that higher imidization rates results in reduced shrinkage of the film during curing.
21.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Taniguchi to comprise an alkali-soluble polyimide with an imidation ratio of 100%. Doing so would result in the alkali-soluble polyimide having reduced shrinkage during curing, as recognized by Taniguchi.

22.	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Tanaka (United States Patent Publication No. US 2015/0316845 A1), hereinafter Tanaka.
23.	Regarding Claims 6-7, Chae teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae however fails to specifically disclose the alkali-soluble polyimide having the phenolic hydroxy group in the side chain.

25.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Tanaka to comprise the alkali-soluble polyimide having the phenolic hydroxy group in the side chain. Doing so would result in an improvement of the balance among workability, humid-resistant reliability, heat resistance, and temperature cycle resistance of the photosensitive resin composition, as recognized by Tanaka.

26.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Masuko et al. (United States Patent Publication No. US 2011/0031631 A1), hereinafter Masuko.
27.	Regarding Claims 8-9, Chae teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae however fails to specifically disclose the alkali-soluble polyimide being a polyimide having a residue of a siloxanediamine, wherein the amount of residues of the siloxanediamine is 1% by mole or more and 10% by mole or less of total diamine residues.
28.	Masuko teaches (Paragraphs [0063-0065]) the alkali-soluble polyimide being a polyimide having a residue of a siloxanediamine, wherein the amount of residues of the siloxanediamine is 1% by mole or more and 10% by mole or less of total diamine residues. Masuko teaches (Paragraphs [0063-0065]) the alkali-soluble polyimide being a polyimide having a residue of a siloxanediamine, wherein the amount of residues of the siloxanediamine is 1% by mole or more and 10% by mole or less of total diamine residues 
29.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Masuko to comprise the alkali-soluble polyimide being a polyimide having a residue of a siloxanediamine, wherein the amount of residues of the siloxanediamine is 1% by mole or more and 10% by mole or less of total diamine residues. Doing so would result in the alkali-soluble polyimide having enhanced adhesion after light exposure, as recognized by Masuko.

30.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (Korean Patent Publication No. KR 2014-0102347 A), hereinafter Chae, and further in view of Katou et al. (United States Patent Publication No. US 2013/0076458 A1), hereinafter Katou.
31.	Regarding Claim 14, Chae teaches all of the elements of the present claimed invention as set forth in Claim 1 above. Chae however fails to specifically disclose the electronic component comprising a hollow structure body including a roof part made of the insulating film.
32.	Katou teaches (Paragraphs [0015-0021]) the electronic component comprising a hollow structure body including a roof part, therein referred to cover part or cap material, made of the insulating film, therein referred to as a photosensitive film. Katou teaches (Paragraph [0002]) the electronic component comprising a hollow structure body are necessary for high integration of semiconductor devices and a reduction in a size thereof.
33.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chae to incorporate the teachings of Katou wherein the electronic component comprises a hollow structure body including a roof part made of the .

Conclusion
34.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
35.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
36.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737